Citation Nr: 0914785	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis, status post sinus surgery.

3.  Entitlement to an initial compensable evaluation for 
dermatophytosis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 192 to July 
1995 and from April 2000 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for gastroesophageal reflux disease, 
sinusitis, and dermatophytosis of the left foot.  A 
noncompensable evaluation was assigned for each disability.  
The Veteran disagreed with the assigned ratings.  Based on 
the receipt of additional evidence, the RO, by rating action 
dated November 2004, assigned a 10 percent evaluation for 
gastroesophageal reflux disease and for sinusitis, and 
continued the noncompensable rating for dermatophytosis of 
the left foot.  

The statement of the case issued in December 2004, and the 
supplemental statement of the case issued the following 
month, also addressed the issues of service connection for 
right heel pain and for left foot pain, and increased ratings 
for bunions of the great toe of each foot.  The Board notes 
that the Veteran's substantive appeal, filed in February 
2005, did not address the claims for an increased rating for 
bunions of each foot.  In addition, in a September 2007 
rating action, the RO granted service connection for the 
right heel and left foot pain.  The same month, the RO issued 
a statement of the case addressing a claim for an increased 
rating for headaches.  A substantive appeal was not received.  
This decision is, accordingly, limited to the issues set 
forth on the preceding page.


FINDINGS OF FACT

1.  The Veteran's gastroesophageal reflux disease is 
manifested by complaints of epigastric burning and reflux, 
with no clinical evidence of any impairment of health.

2.  The Veteran has not had any incapacitating episodes of 
sinusitis.  Recent VA examination demonstrated no evidence of 
acute or chronic sinusitis.

3.  The Veteran's dermatophytosis of the left foot affects 
les than five percent of his body, and does not involve an 
exposed area.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis, status post sinus surgery, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6511 (2008).

3.  The criteria for an initial compensable evaluation for 
dermatophytosis of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

This case arises from the initial award of service connection 
for the claims on appeal.  Following that grant, April 2005, 
April 2006, and September 2006 letters provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for higher ratings, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  
Letters dated in April 2006, September 2006, and May 2008 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of impairment for his 
claimed conditions, and the effect that the conditions have 
on his employment and daily life.  The notices also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  The April 
and September 2006 letters further advised the Veteran of how 
VA assigns an effective date and the type of evidence which 
impacts such.  The May 2008 letter included the relevant 
rating criteria pertaining to the Veteran's disabilities.  
The case was last readjudicated later in May 2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008); see generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, and the 
reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing medical evidence.  He also provided argument 
concerning his symptomatology and the impact of such on his 
functioning.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

	I.  Gastroesophageal reflux disease 

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
Veteran reports that his symptoms include epigastric burning, 
chest discomfort and regurgitation.  When examined by VA in 
November 2004, he stated that he also had some nausea.  A 
private physician noted in August 2005 that the Veteran had 
reflux with nausea.  The most recent VA examination, 
conducted in October 2006, revealed that he asserted that his 
work as a truck driver required him to load and unload his 
truck, and that this strenuous work increased his reflux 
symptoms.  The diagnoses were gastroesophageal reflux disease 
and H-pylori gastritis.  

The evidence against the Veteran's claim includes the medical 
findings of record.  While the examination reports document 
that the Veteran is very thin, there is no indication of any 
impairment of health.  Indeed, it was specifically noted on 
the November 2004 and October 2006 VA examinations that his 
general health appeared to be good.  He weighed 125 pounds on 
the April 2004 VA examination, 130 pounds on the November 
2004 examination and 129 pounds on the October 2006 VA 
examination.  Moreover, the Board notes that at entrance into 
his first period of service in 1992 he weighed 119 pounds and 
that on entrance into his second period of active service in 
2000 he weighed 124 pounds.  Thus, the current evidence 
reflects that his weight has been stable.  While he has 
epigastric burning, it is relieved by belching, and his 
symptoms have not been demonstrated to be persistent.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of gastroesophageal reflux disease.  
In the absence of any clinical indication that his disability 
has resulted in any impairment of health, there is no basis 
on which a higher rating may be assigned.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease.



	II.  Sinusitis

A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is required when there 
are three or more incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6511

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

The evidence supporting the Veteran's claim includes his 
statements regarding the severity of his sinusitis.  He 
asserts that his nose becomes congested around cigarette 
smoke and in cold weather.  During an ear, nose and throat 
consultation at a VA outpatient treatment clinic in June 
2005, the Veteran described a remote history of severe left 
nasal obstruction.  He stated it improved following surgery, 
but said he still he had occasional obstruction.  The Veteran 
related that he had a purulent discharge when he had an upper 
respiratory infection on the VA examination in October 2006.

The evidence against the claim includes the medical findings 
on VA examinations.  In this regard, the Board notes that 
when he was examined by VA in April 2004, the oropharynx was 
clean.  The examiner diagnosed status post sinus surgery with 
a good postoperative result.  The Veteran reported on the 
November 2004 VA examination that he had no periods of 
incapacitation.  The examination revealed no purulent 
discharge.  He had excellent airways bilaterally.  No 
tenderness to pressure over the sinuses was noted.  The 
diagnosis was that there was no acute or chronic sinusitis.  
A CT of the sinuses in May 2005 revealed no acute or chronic 
sinusitis.  Similarly, the Board notes that when he was 
examined by VA in October 2006, the examiner observed that 
the frontal and maxillary sinuses illuminated well, and that 
this ruled out acute and chronic sinusitis.  The diagnosis 
was that there was no evidence of acute or chronic sinusitis.  

In sum, there is no clinical evidence of any incapacitating 
episodes.  In fact, there is no objective evidence of acute 
or chronic sinusitis.  The Board concludes, accordingly, that 
the medical evidence of record is of greater probative value 
than the Veteran's allegations regarding the severity of 
sinusitis.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent for sinusitis. 

	III.  Dermatophytosis

A 60 percent evaluation may be assigned for dermatitis or 
eczema when there is more than 40 percent of exposed areas 
affected or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent evaluation may 
be assigned when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or, intermittent systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs required for a total duration of less than six weeks 
duration during the past 12-month period, a 10 percent 
evaluation may be assigned.  A noncompensable rating may be 
assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected and; no more than 
topical therapy required during the past 12-month period.  Or 
rate as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or scars Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The evidence supporting the Veteran's claim includes his 
statements and some medical findings of record.  The Board 
notes that when he was examined by VA in November 2004, there 
was a break between the fourth and fifth toes of the left 
foot.  There were also brownish pigmented spots on the medial 
aspect of both feet, which the Veteran reported were 
residuals of the previous dermatitis.  The examiner diagnosed 
tinea pedis and intermittent dermatitis involving the medial 
aspect of both feet, and stated that latter condition was 
intermittent, but recurrent.

The evidence against the claim includes the medical findings 
on examination.  Initially, the Board points out that the 
April 2004 VA examination revealed no abnormality of the skin 
of the feet.  The examiner indicated that the Veteran's 
symptom complex did not appear to be particularly active at 
that time.  The examination revealed a few remnants of past 
pustular lesions from the dermatophytosis.  There was a 
similar occasional pustular remnant along the longitudinal 
arch on the left side.  The examiner stated that there did 
not appear to be any active dermatophytosis or tinea pedis on 
examination.  The diagnosis was history of dermatophytosis of 
the longitudinal arches of both feet, not found on 
examination.  

A VA examination of the skin in November 2004 revealed that 
while there were some breaks between two toes of the left 
foot, there was no maceration or discoloration.  It was 
deemed to be very minimal.  There was also a reddish papular 
area measuring less than one centimeter in diameter on the 
medial aspect of the left foot.  The Veteran indicated that 
several times a year, he had small, brownish areas on the 
medial aspect of each foot.  

The most recent VA examination of the skin was conducted in 
October 2006.  This demonstrated that the extent of the 
Veteran's tinea pedis was minimal to mild.  It was reported 
that it affected less than one percent of the entire body, 
and did not involve an exposed area.  There was no scarring 
or disfigurement.  It was indicated that he was not using any 
treatment at that time, but when he did, he used Lamisil.  He 
said the treatment lasted a week or two, and that he had 
treated it about three or four times in the previous year.  

The Board finds that the medical evidence of record is of 
greater probative value than the Veteran's statements 
regarding the severity of his dermatophytosis of the left 
foot.  In light of the fact that the dermatophytosis involves 
such a small, non-exposed area, there is no basis on which a 
higher rating may be assigned.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for 
dermatophytosis of the left foot.  

	IV.  Other Considerations

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology with respect to the disabilities on appeal, 
and provide for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease is denied.

An initial evaluation in excess of 10 percent for sinusitis, 
status post sinus surgery, is denied.

An initial compensable evaluation for dermatophytosis of the 
left foot is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


